DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 10/18/22.  Claims 1-13, 17-18 and 20 are cancelled; claims 14, 19 and 21 are amended; claims 14-16, 19 and 21-26 are pending.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations of claim 15, which incorporates the limitations of independent claim 14, must be shown or the feature(s) canceled from the claim(s): “wherein the indicator has a second placement region that allows the marker to be movably placed thereon, and the second placement region includes a first area and a second area which are visually identifiable, wherein if the marker is placed in the first area, the indicator visually indicates that it is the first player's turn to take action to progress game play, and wherein if the marker is placed in the second area, the indicator visually indicates that it is the second player's turn to take action to progress game play” AND from base claim 14 “a display region that allows the marker to be movable therein and comprises a first area and a second area which are visually identifiable, wherein if the marker is placed in the first area, the indicator visually indicates that it is the first player's turn to take action to progress game play, wherein if the marker is placed in the second area, the indicator visually indicates that it is the second player's turn to take action to progress game play”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation therein of a display device indicator (as required by base claim 14) is required to be “integrated with the play field”. This constitutes new matter as it is not supported by the specification as originally claimed. At page 38 of the Specification, the specification states that “According to the present embodiment, the indicator 110 is configured so as to be integrated with the play field”. However, this present embodiment is clearly directed to the indicator that is imprinted on each of the two play fields and receives movable marker 120. At page 47, the specification describes a modified version of the indicator 110, but does not provide support for this version of the indicator 110 to be “integrated with the play field”. Moreover, the drawings do not show the display area 60 of the display device indicator 10 being integrated with the play field.   

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation in claim 15 requiring “wherein the indicator has a second placement region that allows the marker to be movably placed thereon, and the second placement region includes a first area and a second area which are visually identifiable, wherein if the marker is placed in the first area, the indicator visually indicates that it is the first player's turn to take action to progress game play, and wherein if the marker is placed in the second area, the indicator visually indicates that it is the second player's turn to take action to progress game play” constitutes indefinite language. Base claim 14, which claim 15 depends from, claims “a display region that allows the marker to be movable therein and comprises a first area and a second area which are visually identifiable, wherein if the marker is placed in the first area, the indicator visually indicates that it is the first player's turn to take action to progress game play, wherein if the marker is placed in the second area, the indicator visually indicates that it is the second player's turn to take action to progress game play”. One ordinary skill in the art cannot properly ascertain the metes and bounds of claim 15 as it requires both “a first area and a second area which are visually identifiable” of the indicator and (claim 14) and “a first area and a second area which area visually identifiable” of the indicator (claim 15). The drawings and specification teach one first and second area which are visually identifiable of the indicator. It is recommended to cancel claim 15. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation in claim 16 of the indicator being “integrated with the play field” indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose how the display device indicator is arranged with respect to the play field. Unlike a printed version of the indicator that is printed directly on the playing field, which is inherently and manifestly integrated with the play field, the arrangement of the display device indicator and play field is not addressed by the specification or drawings at all. The play field is taught to be “sheet shape”, vastly different from the display device indicator structure shown in Fig. 6. For examining purposes, a broad view of integrated will be taken, including physical or wireless connection therebetween. It is recommended to cancel claim 16.  
. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 14-15, 19 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlereth et al. (US Pub. No. 2014/0302928). 
With respect to claims 14-15, 19 and 21-26, Schlereth et al. teaches the following: a game toy 101 played with a first player and a second player comprising: a play field with a first placement region that is visually identifiable, the first placement region provided for each of the players and that allows a physical game component (i.e. playing cards 129, 131) associated with a game element to be placed thereon and a third placement region configured for a battle action performed between physical game components for the first and second players, an indicator comprising a display device with a display area (paragraph [0056] - iPhone) configured to display game information and configured to indicate which players turn it is Id; wherein each of the players is capable of at least one of placing the physical game component provided for the player in the first placement region and presenting the physical game component as a physical game component to be used, wherein the physical game component comprises game related data (i.e. playing cards 129, 131 – Fig. 1) configured to be referenced when placed in the first placement region or presented as a physical game component to be used. It is noted that the claims are directed to apparatus claims. Limitations pertaining to game related steps, or game related intended use are functional limitations that will be treated in accordance with MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If a prior art structure is capable of performing the intended use as recited, then it meets the claim
	Regarding the content of the display device indicator, such limitations are directed to non-functional descriptive material. Per MPEP 2111.05, when determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer. Here, the content of the display device is intended to merely convey game related information to a human reader independent of the intended computer system and the computer readable medium merely serves as support for information. As such no functional relationship exists and no patentable weight is given to the claimed content of the indicator. 
Regarding the claimed “game element ... characters”, “numerical value information”, and physical game component “value” indicia, such limitations are directed to printed matter. Per MPEP 2111.05, where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. Unlike the fact situations in Miller and Gulack, the substrates do not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. Moreover, the printed matter limitations are directed towards conveying a message or meaning regarding the rules of the game, independent of the supporting product. There is not a new and unobvious functional relationship therebetween. Instead, the claimed printed matter is akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a new and unobvious functional relationship with the substrate. As such, there is no patentable weight given to the printed matter. 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schlereth et al. (US Pub. No. 2014/0302928).
With respect to claim 16, Schlereth does not expressly teach wherein the display device indicator is integrated with the playing field. However, per MPEP 2144.05, the Federal Circuit has held that integrating two or more pieces into a single piece structure is obvious in the art absent critical evidence demonstrating a solution to a perceived need in the art.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to integrate the display device indicator of Schlereth with the game board play field. The motivation to integrate the iPhone indicator with the play field is to allow a single iPhone indicator with the gaming software to be conveniently used by each of the players. This is beneficial as it does not require each player to a) possess a compatible mobile device, and b) download the game software. The proposed modification is considered to have are a reasonable expectation of success. A securing mechanism that connects the iPhone with the play field at a central location of the play field can be easily incorporated onto the play field without frustrating the intended purpose of Schlereth. 

Response to Arguments
8.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711